Citation Nr: 1000581	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  04-03 059A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for lumbar disc disease 
with right short leg syndrome, claimed as secondary to 
service-connected left foot disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 





INTRODUCTION

The Veteran served on active duty from March 1978 to October 
1984.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision that, 
in pertinent part, denied service connection for lumbar disc 
disease with right short leg syndrome, claimed as secondary 
to service-connected left foot disabilities.  The Veteran 
timely appealed.

By a February 2000 rating action, the RO denied the Veteran's 
claim for service connection for lumbar disc disease with 
right short leg syndrome.  Pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA), the RO readjudicated the claim 
in January 2002, denying it on the merits.  Likewise, the 
Board may adjudicate the Veteran's current claim for service 
connection for lumbar disc disease with right short leg 
syndrome as an original, rather than as a reopened, claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In May 2008, the Veteran raised the issue of entitlement to a 
total disability rating based on individual unemployability 
(TDIU).  That matter is referred to the RO for appropriate 
action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
and his representative when further action is required.


REMAND

In essence, the July 2009 examiner's opinion, as reflected in 
the report of VA examination and obtained pursuant to the 
Board's May 2007 remand, was not in compliance with the terms 
of the remand because the opinion did not fully address 
whether a service-connected disability (a hammer toe 
deformity of the left 2nd through 5th toes, and associated 
callus deformity and peripheral neuropathy of the left foot) 
caused or increased a nonservice-connected disability (the 
Veteran's current low back disability).

A remand by the Board confers upon the Veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon VA a concomitant duty to ensure compliance 
with the terms of the remand.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).   

The evidence includes post-service treatment records, dated 
in May 1998, reflecting that the Veteran walked with a 
guarded antalgic gait, favoring the left side.  He was given 
a shoe lift in June 1998.

In April 1999, the Veteran contended that his left leg was 
shorter than his right leg, and that he had an awkward gait, 
which caused increased strain on his lower back.  He is 
competent to testify on factual matters of which he has 
first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 
362 (2005). While a layperson is certainly capable of 
providing evidence of symptomatology, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge or expertise, such as the condition causing the 
symptoms.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992) and 
Stadin v. Brown, 8 Vet. App. 280, 284 (1995).  

Records also include a diagnosis of lumbosacral radiculopathy 
in October 1999.  The Veteran then reported that, since 
obtaining the shoe lift, the pain had increased in the back 
radiating to the leg.  In May 2001, the Veteran reported that 
his chronic back pain and left-sided leg pain had been slowly 
getting worse.  In December 2003, a VA examiner opined that 
the Veteran's peripheral neuropathy was most likely secondary 
to the Veteran's lumbar spine condition with nerve root 
compression on the left.  Records also reflect that the 
Veteran subsequently injured his back in a work-related 
accident in May 2006.  The July 2009 examiner opined that the 
Veteran's thoracolumbar degenerative joint disease and 
degenerative disc disease without clinical findings of 
radiculopathy, status-post left L5-S1 foraminotomy, were more 
likely than not caused by or related to the Veteran's "body 
habitus and the forces of life's activities."  

Where there is a reasonable possibility that a current 
condition is related to or is the residual of a condition or 
injury experienced in service, VA should seek a medical 
opinion as to whether the Veteran's claimed current 
disability is in any way related to the condition or injury 
experienced in service.  Horowitz v. Brown, 5 Vet. App. 217 
(1993).  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims folder to the July 
2009 examiner (or an appropriate 
substitute) to determine the etiology of 
any low back disability found to be 
present; and to determine whether it is 
at least as likely as not (50 percent 
probability or more) that the Veteran's 
service-connected disability (a hammer 
toe deformity of the left 2nd through 5th 
toes, and associated callus deformity and 
peripheral neuropathy of the left foot) 
caused or increased the Veteran's low 
back disability.  

The examiner should reconcile any opinion 
with the post-service treatment records, 
including those dated in October 1999, 
May 2001, and May 2006; and reports of VA 
examinations in December 2003 and July 
2009, and specify that those records have 
been reviewed (these records have been 
tabbed in the claims folder for 
identification). The examiner should 
provide a rationale for the opinions.  

The Veteran's claims file, to include a 
complete copy of this REMAND, must be 
provided to the examiner designated to 
examine the Veteran, and the examination 
report should note review of the file.

2.  After ensuring that the requested 
actions are completed, the RO or AMC 
should re-adjudicate the claim on appeal.  
If the benefits sought on appeal remain 
denied, the RO or AMC must furnish a 
supplemental statement of the case (SSOC) 
before the claims file is returned to the 
Board, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


